USCA11 Case: 21-11754    Date Filed: 12/27/2021    Page: 1 of 4




                                       [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-11754
                Non-Argument Calendar
                ____________________

RICHARD MORRISON,
                                             Plaintiff-Appellant,
versus
CCA CORR - CIVIL,
Coffee's Private Prison,
SECRETARY OF STATE FOR THE STATE OF GEORGIA,
U.S. ELEVENTH CIRCUIT COURT OF APPEALS,
DEPARTMENT OF ADMINISTRATIVE SERVICES,


                                          Defendants-Appellees.
USCA11 Case: 21-11754          Date Filed: 12/27/2021       Page: 2 of 4




2                        Opinion of the Court                   21-11754

                      ____________________

           Appeal from the United States District Court
               for the Middle District of Georgia
            D.C. Docket No. 7:20-cv-00238-HL-TQL
                    ____________________

Before ROSENBAUM, GRANT, and BRASHER, Circuit Judges.
PER CURIAM:
        Richard Morrison, a prisoner currently incarcerated at the
Wilcox State Prison in Abbeville, Georgia, appeals pro se the dis-
trict court’s denial of his motion for reconsideration and dismissal
of his writ of mandamus without prejudice. Morrison argues that
the district court violated his constitutional rights to due process
and equal protection in large part by failing to inform him of the
court’s filing fees before dismissing his claims for failure to state a
claim upon which relief may be granted. Finding no error in the
district court’s decision, we affirm.
        Morrison filed a writ of mandamus requesting that the dis-
trict court compel this Court and the Georgia Secretary of State to
foreclose on commercial liens and outstanding debts allegedly
owed by the Department of Administrative Services and Core-
Civic. Initially, he paid a portion of the district court’s filing fee. He
then filed over a dozen motions, prompting the district court to
order him to pay the remainder of the filing fee and recast his
claims in a single complaint. Morrison paid the balance of the fee
but otherwise failed to comply with the order, so the district court
eventually dismissed his claims with prejudice.
USCA11 Case: 21-11754          Date Filed: 12/27/2021      Page: 3 of 4




21-11754                Opinion of the Court                           3

       We review a district court’s decision to dismiss a prisoner’s
complaint for failure to state a claim de novo. Alba v. Montford,
517 F.3d 1249, 1252 (11th Cir. 2008). A complaint fails to state a
claim if it does not include “sufficient factual matter, accepted as
true, to state a claim to relief that is plausible on its face.” Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009) (quotation omitted).
       The Prison Litigation Reform Act requires district courts to
screen prisoner-filed complaints that seek redress from a govern-
ment entity, officer, or employee. 28 U.S.C. § 1915A(a). Pro se
pleadings, including those filed by prisoners, are “held to a less
stringent standard than pleadings drafted by attorneys and will,
therefore, be liberally construed.” Miller v. Donald, 541 F.3d 1091,
1100 (11th Cir. 2008) (quotation omitted). However, a court must
dismiss the complaint if it is “frivolous, malicious, or fails to state a
claim upon which relief may be granted.” 28 U.S.C. § 1915A(b). A
claim is frivolous under the Act if it lacks an arguable basis either
in law or in fact. Miller, 541 F.3d at 1100. Thus, when conducting a
preliminary screening, “wildly implausible allegations in the com-
plaint should not be taken to be true, but the court ought not pe-
nalize the litigant for linguistic imprecision in the more plausible
allegations.” Id.
       Morrison’s claims were properly dismissed. None of the al-
legations in his filings are remotely plausible. For example, he con-
tends that an unspecified party created and sold bonds in his name
for “vast profitable monetary gains of millions and millions” of dol-
lars. Based on this allegation alone, he asked the district court to
USCA11 Case: 21-11754        Date Filed: 12/27/2021    Page: 4 of 4




4                      Opinion of the Court               21-11754

enter judgment in his favor for over $200,000,000. Under these cir-
cumstances, the district court was not required to accept Morri-
son’s allegations as true. Miller, 541 F.3d at 1100. Further, to the
extent Morrison contends that the district court erred by requiring
him to pay a filing fee, that issue is moot because he paid the fee.
      AFFIRMED.